IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-62,206-04


EX PARTE RANDAL LEE THOMPSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER CR04-0150-415 IN THE 415TH DISTRICT COURT
PARKER COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of possession of a prohibited weapon.  His sentence was
assessed at a term of five (5) years' confinement.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claims that do not challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's remaining claims are dismissed as a subsequent application.  Tex. Code
Crim. Proc. Art. 11.07, § 4(a)-(c).

DELIVERED: December 6, 2006
DO NOT PUBLISH